Citation Nr: 0601189	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
adrenal cyst.

4.  Entitlement to an increased rating for pelvic 
inflammatory disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an increased rating for pelvic 
inflammatory disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical records do not indicate a diagnosis of PTSD.

2.  Sinusitis was not present during the veteran's active 
military service and is not otherwise shown to be related to 
the veteran's military service.

3.  An unappealed April 1998 rating decision denied 
entitlement to service connection for an adrenal cyst.

4.  The evidence received since the April 1998 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's adrenal 
cyst claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005)

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005)

3.  An April 1998 rating decision denying entitlement to 
service connection for an adrenal cyst is final.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  Evidence received since the April 1998 rating decision is 
not new and material, and the veteran's claim of service 
connection for an adrenal cyst is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have noted the evidence considered and the 
pertinent laws and regulations.  In addition, a letter sent 
in October 2001 noted the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether the veteran or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board notes that 
the VCAA notice in this case was provided to the appellant 
prior to the initial AOJ adjudication denying the claims on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file, as well as VA examinations that addressed the 
veteran's contentions concerning this appeal.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Service medical records reveal no complaints or treatment 
related to a psychiatric disorder.

The Board notes that the veteran's medical records do not 
indicate a diagnosis of PTSD.  While the veteran's private 
therapist mentioned PTSD in the medical history portion of an 
April 2003 letter, there was no indication that PTSD had been 
diagnosed by the therapist.  Further, the Board notes that an 
extensive October 1997 fee basis VA psychiatric examination 
noted no PTSD.

As a diagnosis of PTSD is not of record, service connection 
for PTSD is not warranted.

II.  Sinusitis

The veteran's service medical records, including the 
veteran's March 1992 service separation examination, noted no 
sinusitis or related disorder.  The veteran specifically 
denied sinusitis on the medical history portion of the March 
1992 service separation examination.

A March 1995 private medical record noted that the veteran 
had acute sinusitis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran has been diagnosed with sinusitis, 
no such disorder was noted during service, and in fact, in 
March 1992 (at the time of her separation from service) the 
veteran specifically denied having sinusitis.

The Board notes that no physician has indicated that the 
veteran's sinusitis is related to her military service.  
Further, as medical personnel have attributed the veteran's 
symptoms to a clinically diagnosed disorder (i.e., 
sinusitis), the undiagnosed illness provisions of 38 C.F.R. § 
3.317(a), to the extent that they have been asserted, are not 
for application.

In sum, service connection for sinusitis is not warranted.

III.  Adrenal cyst

The veteran's claim of entitlement to service connection for 
an adrenal cyst was denied by an April 1998 rating decision.  
The April 1998 denial of the veteran's claim became final, as 
outlined in 38 U.S.C.A. § 7105, when the veteran did not 
appeal that decision.  As such, the claim may only be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  Hodge, 155 F.3d at 
1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed her claim prior to this date 
(August 20, 2001), the earlier version of the law remains 
applicable in this case.

At the time of the April 1998 rating decision, the evidence 
consisted of service medical records and medical records 
indicating that in June 1994 a sonogram revealed a large 
cystic mass in the left upper quadrant.  An August 1994 
record indicated that the veteran underwent a partial left 
adrenalectomy with excision of an adrenal cyst.  The 
veteran's service medical records noted no complaints or 
findings related to this disorder.

The additional evidence submitted since the April 1998 rating 
decision, while continuing to note the history of an adrenal 
cyst, is not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran suffered from an 
adrenal cyst that was incurred in or aggravated by her 
military service.  

In short, the evidence submitted since April 1998, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's adrenal cyst claim.  
Accordingly, the claim to reopen is denied.

IV.  Conclusion

The Board has also considered the veteran's statements (and 
her mother's as well) which have been given weight as to 
their observation for symptoms and limitations caused by the 
disabilities on appeal.  However, it does not appear that 
they are medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for sinusitis is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of service 
connection for an adrenal cyst is denied.


REMAND

As for the veteran's service-connected pelvic inflammatory 
disease, the Board notes that the evidence of record is 
insufficient to determine the nature and severity of the 
symptomatology associated with this disability.  As such, the 
veteran should be scheduled for a VA gynecological 
examination.

1.  The veteran should be afforded a VA 
gynecological examination to determine 
the current severity of her pelvic 
inflammatory disease.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail, including answers to 
the following:

a)  what are the current symptoms 
associated with the veteran's pelvic 
inflammatory disease?

b)  are the symptoms associated with the 
veteran's pelvic inflammatory disease 
controlled by continuous treatment?

2.  Following the aforementioned 
development, the issue of entitlement to 
an increased rating for pelvic 
inflammatory disease should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


